DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/753,167, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, there appears to be inadequate support for the limitation directed to “extract groups of pictures from a video stream” (see at least claims 1, 12 and 22). 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extract groups of pictures from a video stream” (see rejection under 35 USC 112 below for further details) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “extract groups of pictures from a video stream” but does not appear to have sufficient support in the specification as filed.  At best, paragraphs [0081]-[0084] of the specification as filed disclose extracting a video stream from a broadcast stream.  The video stream is then decoded to obtain image data and statistical information.  However, Examiner is unable to find any disclosure regarding extracting groups of pictures from the video stream.  It appears the groups of pictures are extracted from the broadcast stream in the form of the video stream.
Therefore, claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the interest of compact prosecution, Examiner is interpreting the claim limitation “extract groups of pictures from a video stream” to include receiving a collection of frames from a video stream for the remainder of this Office Action.  Examiner notes this interpretation is based on the clarification provided in an interview with Richard LaPeruta (Reg. No.: 51,252) on August 23, 2022.

Claims 12 and 22 recite similar language and are rejected for substantially the same reasons as claim 1, discussed above.

Claims 2-11 and 13-21 are dependent on claims 1 and 12, respectively, and are rejected for substantially the same reasons, discussed above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 12, 13, 15-17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkins et al. (USPN 2017/0125063).
With respect to claim 1, Atkins teaches a reception apparatus (Figs 1-6) comprising: 
a circuitry (Figs. 1-3) configured to: 
extract groups of pictures from a video stream (Figs. 1-6.  At least Fig. 3 and paragraphs [0077]-[0107] teach video extraction and receiving a collection of frames); 
decode the groups of pictures to obtain image data of the groups of pictures (Figs. 1-6.  At least Fig. 3 and paragraphs [0091]-[0104] teach decoding pictures to obtain image data); and 
apply a transition display property on first frames of the image data during a transition display period after a time of switching from a previous frame to a current frame in the video stream (Figs. 1-6 and paragraphs [0077]-[0107] teach keeping display scene transitions stable by forcing a change in luminance), 
wherein the first frames of the image data within the transition display period have a lower brightness than a brightness of second frames of the image data after the transition display period (Figs. 1-6 and paragraphs [0077]-[0107] teach keeping display scene transitions stable by forcing a change in luminance.  Examiner notes this will cause a bright transition to have lower brightness in a first frame as part of the compensation).

With respect to claim 3, Atkins teaches the reception apparatus according to claim 1, discussed above, wherein the circuitry is configured to apply a normal display property, specified according to control information included in the video stream, on the second frames for display (Atkins, Figs. 1-6 and paragraphs [0077]-[0107] teach keeping display scene transitions stable by forcing a change in luminance.  Examiner notes the latter frames, i.e., second frames, have the normal luminance values that are no longer forcing a change in luminance).

With respect to claim 5, Atkins teaches the reception apparatus according to claim 1, discussed above, wherein the circuitry is configured to apply the transition display property based on pixel statistical information included in the video stream (Atkins, Figs. 1-6 and paragraphs [0077]-[0107].  At least paragraphs [0068], [0090] and [0098] teach using metadata).

With respect to claim 6, Atkins teaches the reception apparatus according to claim 1, discussed above, wherein the circuitry configured to determine the transition display period based on pixel statistical information included in the video stream (Atkins, Figs. 1-6 and paragraphs [0077]-[0107] teach scenes are determined.  At least paragraphs [0068], [0090] and [0098] teach using metadata).

With respect to claim 7, Atkins teaches the reception apparatus according to claim 1, discussed above, wherein the circuitry is further configured to receive metadata in the video stream that includes information indicating the transition display property or the transition display period (Atkins, Figs. 1-6 and paragraphs [0077]-[0107].  At least paragraphs [0068], [0090] and [0098] teach using metadata).

Claim 12, a reception method, corresponds to and is analyzed and rejected for substantially the same reasons as the reception apparatus of Claim 1, discussed above.

	Claims 13 and 15-17 are rejected for substantially the same reasons as claims 3 and 5-7, discussed above.

Claim 22, a reception method, corresponds to and is analyzed and rejected for substantially the same reasons as the reception apparatus of Claims 1 and 6, discussed above.


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (USPN 2017/0125063) in view of Chen et al. (USPN 2010/0309213).

With respect to claim 2, Atkins teaches the reception apparatus according to claim 1, discussed above.  However, Atkins fails to expressly teach comprising a display including a backlight, wherein the circuitry is configured to hold a brightness level of the backlight of the display lower than a normal level during the transition display period.
Chen teaches a known display technique comprising a display including a backlight, wherein the circuitry is configured to hold a brightness level of the backlight of the display lower than a normal level during the transition display period (Figs. 2-4 and paragraphs [0017]-[0023]).
Atkins teaches a base process/product of a reception apparatus including a display and circuitry which the claimed invention can be seen as an improvement in that the circuitry is configured to hold a brightness level of the backlight of the display lower than a normal level during the transition display period.  Chen teaches a known technique of a display including a backlight, wherein the circuitry is configured to hold a brightness level of the backlight of the display lower than a normal level during the transition display period that is comparable to the base process/product.
Chen’s known technique of a display including a backlight, wherein the circuitry is configured to hold a brightness level of the backlight of the display lower than a normal level during the transition display period would have been recognized by one skilled in the art as applicable to the base process/product of Atkins and the results would have been predictable and resulted in comprising a display including a backlight, wherein the circuitry is configured to hold a brightness level of the backlight of the display lower than a normal level during the transition display period which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	
Claim(s) 4, 8, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (USPN 2017/0125063) in view of Wu et al. (USPN 2015/0237356).
With respect to claim 4, Atkins teaches the reception apparatus according to claim 3, discussed above.
However, Atkins fails to expressly teach wherein the control information is included in a video usability information (VUI) region of the video stream.
Wu teaches a known display technique wherein control information is included in a video usability information (VUI) region of the video stream (paragraph [0058]).
Atkins teaches a base process/product of a reception apparatus including control information which the claimed invention can be seen as an improvement in that the control information is included in a video usability information (VUI) region of the video stream.  Wu teaches a known technique wherein control information is included in a video usability information (VUI) region of the video stream that is comparable to the base process/product.
Wu’s known technique wherein control information is included in a video usability information (VUI) region of the video stream would have been recognized by one skilled in the art as applicable to the base process/product of Atkins and the results would have been predictable and resulted in the control information is included in a video usability information (VUI) region of the video stream which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
		
With respect to claim 8, Atkins teaches the reception apparatus according to claim 7, discussed above.
However, Atkins fails to expressly teach wherein the information indicating the transition display property or the transition display period is included in a supplemental enhancement information (SEI) message of the video stream.
Wu teaches a known display technique wherein the information indicating the transition display property or the transition display period is included in a supplemental enhancement information (SEI) message of the video stream (paragraph [0058]).
Atkins teaches a base process/product of a reception apparatus including control information which the claimed invention can be seen as an improvement in that the information indicating the transition display property or the transition display period is included in a supplemental enhancement information (SEI) message of the video stream.  Wu teaches a known technique wherein the information indicating the transition display property or the transition display period is included in a supplemental enhancement information (SEI) message of the video stream that is comparable to the base process/product.
Wu’s known technique wherein the information indicating the transition display property or the transition display period is included in a supplemental enhancement information (SEI) message of the video stream would have been recognized by one skilled in the art as applicable to the base process/product of Atkins and the results would have been predictable and resulted in wherein the information indicating the transition display property or the transition display period is included in a supplemental enhancement information (SEI) message of the video stream which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

The further limitations of claims 14 and 18 are rejected for substantially the same reasons as claims 4 and 8, discussed above.


Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (USPN 2017/0125063) in view of Nagano et al. (USPN 2017/0374262).
With respect to claim 9, Atkins teaches the reception apparatus according to claim 7, discussed above.
However, Atkins fails to expressly teach wherein the information indicating the transition display property or the transition display period is included in an Info Frame.
Nagano teaches a known display technique using information included in an Info Frame (Figs. 1-7 and paragraphs [0016]-[0020]).
Atkins teaches a base process/product of a reception apparatus which the claimed invention can be seen as an improvement in that the information indicating the transition display property or the transition display period is included in an Info Frame.  Nagano teaches a known technique of using information included in an Info Frame that is comparable to the base process/product.
Nagano’s known technique of using information included in an Info Frame would have been recognized by one skilled in the art as applicable to the base process/product of Atkins and the results would have been predictable and resulted in a device wherein the information indicating the transition display property or the transition display period is included in an Info Frame which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
The further limitations of claim 19 are rejected for substantially the same reasons as claim 9, discussed above.

	
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (USPN 2017/0125063) in view of Friedrich et al. (USPN 2015/0074129).

With respect to claim 10, Atkins teaches the reception apparatus according to claim 7, discussed above.  However, Atkins fails to expressly teach wherein the information indicating the transition display property is included in a media presentation description (MPD).
Friedrich teaches a known display technique inserting information into MPD (Fig. 4 and paragraph [0045]).
Atkins teaches a base process/product of a reception apparatus which the claimed invention can be seen as an improvement in that the information indicating the transition display property is included in a media presentation description (MPD).
Friedrich teaches a known technique of inserting information into MPD is comparable to the base process/product.
Friedrich’s known technique of inserting information into MPD would have been recognized by one skilled in the art as applicable to the base process/product of Atkins and the results would have been predictable and resulted in wherein the information indicating the transition display property is included in a media presentation description (MPD) which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

The further limitations of claim 20 are rejected for substantially the same reasons as claim 10, discussed above.


Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (USPN 2017/0125063) in view of Myer et al. (USPN 2003/0023910).
With respect to claim 11, Atkins teaches the reception apparatus according to claim 1, discussed above, wherein the circuitry is configured to apply a normal display property, specified according to control information included in the video stream, on the second frames for display (Atkins, Figs. 1-6 and paragraphs [0077]-[0107] teach keeping display scene transitions stable by forcing a change in luminance.  Examiner notes the latter frames, i.e., second frames, have the normal luminance values that are no longer forcing a change in luminance).
However, Atkins fails to expressly teach wherein the circuitry is configured to apply a normal display property, specified according to control information included in the video stream, on the second frames for display, wherein substantially black or grays frames are provided after the time of switching.
Myler teaches a known display technique including black frame insertion to indicate a switch or transition has occurred (paragraph [0056]).
Atkins teaches a base process/product of a reception apparatus with scene switching which the claimed invention can be seen as an improvement in that substantially black or grays frames are provided after the time of switching.  Myler teaches a known technique of including black frame insertion to indicate a switch or transition has occurred that is comparable to the base process/product.
Myler’s known technique of including black frame insertion to indicate a switch or transition has occurred would have been recognized by one skilled in the art as applicable to the base process/product of Atkins and the results would have been predictable and resulted in wherein substantially black or grays frames are provided after the time of switching which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claim 21 are rejected for substantially the same reasons as claim 11, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chen et al. (USPN 2012/0020413), Wu et al. (USPN 2015/0237356), He et al. (USPN 2015/0189322) and Hannuksela et al. (USPN 2015/0304665) teach VUI and SEI encoding;
Tsukagoshi (USPN 2016/0080714) teaches MPD and Info Frame usage; and
Wu et al. (USPN 2008/0239158) teaches black frame insertion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623